DETAILED ACTION

This action is in response to the amendment filed on 2/24/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 34 are objected to because of the following informalities:  In claim 21, line 2 delete “are” and insert therein - - is - - for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 12, 21, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first section of thermoplastic interleaving layer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 requires “the first section of thermoplastic interleaving layer having a width the same as or greater than the width of the strip of prepreg” and “a second section of thermoplastic interleaving material having a length and a width the same as or greater than the width of the strip of prepreg”.  
Claim 21 depends from cancelled claim 16.  It appears claim 21 should depend from claim 12.  This is the interpretation given the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hou (U.S. Patent Application Publication 2013/0284845) in view of the admitted prior art (Specification pages 1 and 2), Emenaker et al. (U.S. Patent 5,514,237), and Makolin et al. (U.S. Patent Application Publication 2003/0181881).  Alternatively, claims 12, 21, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of the admitted prior art, Ward (U.S. Patent 6,342,118), and Makolin.
Hou discloses a method of manufacturing an intermediate material comprising the steps of: a) providing a length of master prepreg (21) having a first width; b) cutting (at 7) the master prepreg into a plurality of longitudinal strips (22) of prepreg, each of the strips having a width less than the width of the master prepreg, each of the strips having a length; c) providing a first section (24) of interleaving material, and the first section of interleaving material having a first and second end; d) placing the first 
As to the limitation in claim 12 of “placing a first end of the first section of thermoplastic interleaving material in contact with a first end of one of the strips of prepreg”, Hou teaches the first section of interleaving material (i.e. a first layer) and the strip of prepreg (i.e. a second layer) fed to a mating point so that the two layers overlay one another at a point prior to that at which they make contact with the spool (26) for winding (Paragraphs 0006 and 0058) so that because neither the first section of interleaving material nor the strip of prepreg are wound on the spool without overlaying one another Hou is considered to necessarily teach placing a first end of the first section of interleaving material in contact with a first end of one of the strips of prepreg.  In the event it is somehow considered Hou does not necessarily teach the limitation the following rejection is made.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Hou includes placing a first end of the first section of interleaving material in contact with a first end of one of the strips of prepreg following that taught by Hou wherein the first section of interleaving material (i.e. a first layer) and the strip of prepreg (i.e. a second layer) are fed to a mating point so that the two layers overlay one another at a point prior to that at which they make contact with the spool (26) for winding without any teaching or suggestion the first section of interleaving material or the strip of prepreg are wound on the spool without overlaying one another and further such would defeat the purpose of the interleaving material for example wherein the prepreg without the interleaving material may stick to itself or the spool and/or break during winding or 
As to the limitation in claim 12 of “thermoplastic interleaving material”, Hou does not require any particular interleaving material suggesting polymer film (Paragraphs 0005 and 0052).  It is conventional in the art the interleaving material is polyolefin polymer (i.e. thermoplastic) interleaving material as evidenced by the admitted prior art (Specification Page 1, line 30 to Page 2, line 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the interleaving material taught by Hou is thermoplastic interleaving material as a simple substitution of one known interleaving material to yield predictable results as evidenced by the admitted prior art.
As to the limitations in claim 12 of “f) before the second end of the first section of thermoplastic interleaving material contacts the strip of prepreg, providing a second section of thermoplastic interleaving material having a length and a width the same as or greater than the width of the strip of prepreg, and joining the second end of the first section of thermoplastic interleaving material to a first end of the second section of thermoplastic interleaving material by the application of heat to form a continuous length of thermoplastic interleaving material; g) once the second end of the first section of thermoplastic interleaving material contacts the strip of prepreg, thereafter bringing the second section of thermoplastic interleaving material gradually into contact with the length of the strip of prepreg;” and “j) wherein the step of applying heat in step (f) also comprises applying pressure;”, Hou teaches the method is a continuous operation mating a continuous length of the strip of prepreg with a continuous length of the interleaving material (Paragraph 0046).  Hou further teaches the strip of prepreg is made continuous length (regardless of the length of the rolls of master prepreg) by including a splicer (6) for splicing rolls (5) of master prepreg (by joining a terminal end of a first section of master prepreg, from a first roll of master prepreg, to a beginning end of a second section of master prepreg, from a second roll 
As to the limitation in claim 12 of “the first section of thermoplastic interleaving material having a length less than the length of each of the strips of prepreg”, Hou depicts the roll of the first section of thermoplastic interleaving material (24) having a much smaller diameter than the diameter of the roll of the master prepreg (21) used to form each of the strips of prepreg so that Hou is considered to teach the first section of thermoplastic interleaving material having a length less than the length of each of the strips of prepreg ultimately cut from the master prepreg (or alternatively, because the rolls of master prepreg are spliced and cutting occurs upstream of the splicing of the interleaving material (see Figure 1 of Hou) upon splicing the first roll of master prepreg with a second roll of master prepreg the first section of thermoplastic interleaving material has a length (of a single roll) less than the length of each of the strips of prepreg (of two rolls)).  In the event it is considered Hou does not necessarily teach the limitation the following optional rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first section of thermoplastic interleaving material taught by Hou as modified by the admitted prior art and optionally further Emenaker or Ward has a length less than the length of each of the strips of prepreg ultimately cut from the master prepreg as is not only the direction provided by Hou (see Figure 1) but further in view of the admitted prior art wherein conventionally the roll of interleaving material is generally much shorter (Page 2, lines 18-22).
As to the limitation in claim 12 of “k) wherein the step of joining the two sections of thermoplastic interleaving material in step (f) further comprises overlapping the ends of the two sections such that they are joined by a lap joint, said lap joint also including lateral edges;”, Hou as modified by the admitted prior art and optionally further Emenaker or Ward do not expressly teach the 
Alternatively, as to the limitation in claim 12 of “k) wherein the step of joining the two sections of thermoplastic interleaving material in step (f) further comprises overlapping the ends of the two sections such that they are joined by a lap joint, said lap joint also including lateral edges;” and claims 21 and 34, conventional splicing of ends of two sections of thermoplastic material includes by overlapping (55) the ends of the two sections such that they are joined by a lap joint, the lap joint also including lateral edges and in which the lap joint is/are formed by contact with a heated wire (50) to join the second end of the first section of thermoplastic material (56) to the first end of the second section of thermoplastic material (57) by the application of heat across the ends from one side edge to the other side edge to form a heat-seal splice wherein the lateral edges of the lap joint are sealed and further including without leaving a “tail” or trailing end of the first end of the first section of thermoplastic material as taught by Ward (Figure 3 and Column 1, lines 14-15 and 59-61 and Column 3, lines 1-19 and Column 4, line 44 to Column 5, line 58 and Column 7, lines 47-65).  It would have been obvious to one of 
As to the limitation in claim 12 of “l) wherein the length of said lap joint is from 20mm to 50mm”, Hou as modified by the admitted prior art and further Emenaker or Ward do not expressly teach the length of the lap joint, it being noted none of Hou, Emenaker, or Ward require any particular length of the lap joint.  It is well understood in the splicing art the length of the lap joint is that sufficient to make an operative bond as evidenced by Makolin (Paragraph 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the length of the lap joint in Hou as modified by the admitted prior art and Emenaker or Ward is determined as sufficient to make an operative bond as is well understood in the art as evidenced by Makolin such as the length of overlap is from 20mm to 50mm to achieve nothing more than the resultant operative bond from such an amount, it being noted there is no evidence of criticality of the claimed range and the references do not teach away from the claimed range (See MPEP 2144.05 and in particular sections II and III).
As to the limitation in claim 12 of “i) wherein the width of the continuous length of thermoplastic interleaving material is greater than the width of the strip of prepreg”, Hou (Paragraphs 0015 and 0020) teaches the width of the continuous length of thermoplastic interleaving material is the same as (see the 35 USC 112 rejection above) or substantially the same as (considered to include greater than) the width of the prepreg.  Alternatively, it would have been obvious to one of ordinary skill in the .
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hou, the admitted prior art, Emenaker, and Makolin as applied to claim 12 above, and further in view of Acors (U.S. Patent Application Publication 2009/0133824).  Additionally, claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hou, the admitted prior art, Ward, and Makolin as applied to claims 12, 21, and 34 above, and further in view of Acors.  
Hou as modified by the admitted prior art, further Emenaker or Ward, and further Makolin above teach all of the limitations in claims 32 and 33 except for expressly teaching the step of applying heat in step f) comprises applying heat using a hand-held heating device in which the hand-held heating device is a battery powered device, it being noted Hou does not require the splicer is either one of hand-held or not hand-held or that the splicer is powered in any particular manner.  Conventional heat splicers (such as for thermoplastic material) are both hand-held and battery powered for easy storability and powering (e.g. ordinary flashlight battery as opposed to electrical outlet) as evidenced by Acors (Abstract and Paragraphs 0005 and 0007).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of applying heat in step f) as taught by Hou as modified by the admitted prior art, further Emenaker or Ward, and further Makolin comprises applying heat using the splicer made as a hand-held heating device in which the hand-held heating device is a battery powered device for easy storability and powering as evidenced by Acors.


Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive.
In view of the amendments filed on 2/24/21 the previous rejections as were set forth in the Office Action mailed on 12/7/20 are withdrawn.  The claims as amended and new claims are fully addressed above.
Applicants argue, “As the limitations of prior claims 14, 15, 16, and 22 have all been added to claim 12, one can go to the rejection of paragraph (18) in the Office Action straight away. Applicant respectfully submits that it would not have been obvious to combine the limitations of so many references to find the presently-claimed invention obvious.”.
In response to applicant’s argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicants further argue, “With respect to newly presented claim 34, the recitation that “the lateral edges of the lap joint are sealed”, it is respectfully submitted, is not taught, or made obvious, by any proper combination of references. As noted at page 11, lines 4-6, having sealed edges on the lap joints: “This is advantageous as it ensures that there is less potential for snagging and other such problems which may be caused by loose ends/edges.””.
This argument is not persuasive wherein Ward (Column 4, line 55 to Column 5, line 29) teaches the application of heat (and pressure) to form the heat-seal splice across the ends from one side edge to the other side edge, i.e. the lateral edges of the lap joint are sealed there being no teaching or suggestion in any of the applied prior art there are loose ends/edges.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JOHN L GOFF II/Primary Examiner, Art Unit 1746